PER CURIAM.
Justice Copeland, having recused himself, did not participate in the consideration and decision of this case. The remaining six justices are equally divided as to whether the Court of Appeals erred in affirming the judgment of the trial court. Therefore, in accordance with our practice, the decision of the Court of Appeals is left undisturbed; but it should not be considered to have precedential value. See State v. Insurance Co., 298 N.C. 270, 258 S.E. 2d 343 (1979) and cases therein cited.
Affirmed.